DETAILED ACTION

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed 02/11/2021, with respect to rejections of claims 1-13 under 35 U.S.C 103 have been fully considered and are persuasive.  The rejections of claims 1-13 has been withdrawn. Details are further provided in the Reasons for Allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-13 are allowed.
Independent claims 1, 6 and 11 are directed to an apparatus and/or a method for providing a notification for a change in system information in a carrier aggregation network comprising at least two cells providing coverage for a first and second user equipment.  Specifically, independent claims 1, 6 and 11 similarly recite: “…providing, using the circuitry, the at least two cells to a first user equipment, the at least two cells being used for carrier aggregation by the first user equipment; providing, using the circuitry, to the first user equipment, a first cell among the at least two cells as a first special cell to maintain a connection between the base station and the first user equipment; providing, using the circuitry, the at least two cells to a second user equipment, the at least two cells being used for the carrier aggregation by the second user equipment; and while maintaining the connection between the base station and the first user equipment using the first cell among the at least two cells as the first special cell, providing, using the circuitry, to the second user equipment, a second cell among the at least two cells as a second special cell to maintain a connection between the base station and the second user equipment, the second cell being different from the first cell, wherein, when a change of system information in the communication system occurs: a notification of the change or the changed system information is provided to the first user equipment via the first cell as the first special cell, and the notification of the change or the changed system information is provided to the second user equipment via the second cell as the second special cell.”

Examiner has reviewed and considered the Applicant’s Remarks (02/11/2021).  Applicant has submitted that “…the applied references, individually and in combination, fail to disclose or suggest features related to providing the same at least two cells to a first and a second user equipment so that both the first and second UEs can use the same cells for carrier aggregation.1 That is, Sagfors seems to only describe providing various cells to a single UE. Also, applied Fig. 3 of Fong does not show providing the same at least two cells to a first and a second user equipment so that both the first and second UEs can use the same cells for carrier aggregation. Fong's UEs always have at least one carrier that is unique to the UE…” (Applicant’s Remarks, page 2).  Upon further consideration, the Examiner re-affirms that Sagfors in view of Fong does not teach the claimed invention as specifically presented. There is no teaching, suggestion, or motivation for combination in the prior art(s) as previously cited to show the claimed subject matter as detailed in the independent claims when viewed in its entirety.

An updated search has been performed and no prior art of record has been found that anticipates or render obvious the claimed invention as specifically presented in the independent claims.  

Thus, for the reasons indicated above, the claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8583104 B2 – directed to a telecommunications system comprises a serving radio base station and a candidate radio base station which are different with respect to at least one of frequency and radio access technology. 
US 20120184206 A1 – directed to a method for reducing inter-cell interference in a wireless communication system according to one embodiment of the present invention includes: a step in which a first terminal receives, from a first cell, scheduling information for the transmission of a first signal to a second cell; and a step in which the first terminal transmits the first signal to the second cell on the basis of the scheduling information. The scheduling information is provided by the first cell in the event an uplink or downlink transmission of the first cell is interfered with by an uplink or downlink transmission of the second cell.
US 20120115468 A1 – directed to monitoring a signal quality of an anchor component carrier associated with a serving cell of a mobile terminal and used by the mobile terminal. If the signal quality of the anchor component carrier violates a first signal quality condition, then a parameter (of, e.g., a downlink signal) of at least one candidate 
US 20110317552 A1 – directed to a method of configuring a radio connection by a mobile station (MS) in a multi-carrier system includes receiving carrier aggregation information on a plurality of aggregated carriers from a base station (BS), performing a radio connection to the BS by using at least one first carrier among the plurality of aggregated carriers, and reestablishing a radio connection to the BS by using a second carrier when an error occurs in the radio connection.
US 20110021154 A1 – directed to monitoring for a radio link failure in a long term evolution-advanced (LTE-A) system operated with carrier aggregation.
US 20100265905 A1 – directed to performing wireless communication using multiple carriers comprises accessing a first carrier used for first link transmission, configuring a second carrier used for second link transmission, and performing the wireless communication using the second carrier. The second carrier is determined based on the first carrier.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REDENTOR PASIA/Primary Examiner, Art Unit 2413